Citation Nr: 0640069	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by abnormal cholesterol, including as secondary to 
service-connected psychiatric disability.

2.  Entitlement to service connection for a disability 
manifested by grinding of the teeth, including as secondary 
to service-connected psychiatric disability.

3. Entitlement to service connection for impotence, including 
as secondary to service-connected psychiatric disability.

4.  Entitlement to service connection for insomnia, including 
as secondary to service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION
 
The veteran had active service from April 1968 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board in February 
2004.  The transcript of that proceeding is of record.  

This case was previously before the Board in September 2004.  
At that time, the veteran's claims were remanded for 
additional development.  The case has been returned to the 
Board for appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims.  So, regrettably, it is again being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  A preliminary review of the 
claims file does not indicate that the veteran has received 
adequate VCAA notice with regard to his claims for service 
connection for disability manifested by abnormal cholesterol, 
grinding of the teeth, impotence, and insomnia, including as 
secondary to his service-connected psychiatric disability.

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Board acknowledges that the 
veteran was informed as to the first three elements of a 
service connection claim, on a direct incurrence basis, in 
the February 2002 VCAA letter.  The Board also acknowledges 
that the veteran was informed in the July 2006 supplemental 
statement of the case (SSOC) that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, in compliance with 
Dingess/Hartman.  

However, the veteran also claims that his abnormal 
cholesterol, grinding of the teeth, impotence and insomnia 
are due to his service-connected psychiatric disability.  
And, although the RO appears to have considered this theory 
of service connection in the July 2006 SSOC, the veteran has 
not been informed of the evidence and information necessary 
to substantiate such secondary claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (failure by the BVA to 
enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  Therefore, the Board finds 
that the claim must be remanded for compliance with the VCAA 
and recent case law.  See 38 U.S.C.A. § 5103A(a).  See also 
VA ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), Part III, 
Chapter 1.  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and/or 
evidence needed to establish service 
connection on a secondary basis for each of 
the claimed disabilities at issue.  

2.  Then readjudicate the veteran's claims 
in light of any additional evidence 
obtained.  If any claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and afford him the appropriate 
time to respond before returning the claim 
to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


